—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Jones, J.), rendered March 25, 1997, convicting him of robbery in the first degree and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered thát the judgment is affirmed.
The trial court properly exercised its discretion in denying the defendant’s challenge to a prospective juror for cause, as *413the juror ultimately assured the court that he could be objective and reach a verdict based on the evidence alone (see, People v Harris, 247 AD2d 630, 631-632; People v Soto, 235 AD2d 349; People v Pagan, 191 AD2d 651, 652).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80, 86). Altman, J. P., H. Miller, Schmidt and Smith, JJ., concur.